Citation Nr: 0526457	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  96-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Whether the June 1981 rating action denying service 
connection for arthritis of the knees was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to October 1947, and from January 1948 to June 1963.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a September 1996 rating 
action.  In a December 1998 decision, the Board, in pertinent 
part, denied service connection for glaucoma, and for 
arthritis of the knees on the grounds that a valid claim of 
clear and unmistakable error (CUE) in the June 1981 rating 
action had not been presented.  By a September 2002 Order, 
the U.S. Court of Appeals for Veterans Claims (Court) vacated 
that portion of the December 1998 Board decision that denied 
service connection for glaucoma, and for arthritis of the 
knees on the grounds that a valid claim of CUE in the June 
1981 rating action had not been presented, and remanded those 
matters to the Board for readjudication.

In June 2003, the Board remanded this case to the RO for 
further development consistent with the September 2002 Order 
of the Court.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  Contemporaneous medical opinion establishes that findings 
of intra-ocular pressure suggestive of acute glaucoma in 
service in 1962 were the result of mechanical failure in a 
tonometer, and glaucoma was definitively medically ruled- out 
subsequently in service.

2.  Glaucoma was first definitively and reliably diagnosed 
many years following separation from service, and no 
objective medical evidence links the veteran's current 
glaucoma to service.

3.  By rating action of June 1981, the RO denied service 
connection for arthritis in the knees; the veteran was 
notified of this decision at his last address of record, but 
a timely appeal therefrom was not filed.

4.  The claim that the June 1981 rating action was clearly 
and unmistakably erroneous is not accompanied by any specific 
allegations of CUE of fact or law.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The veteran has not submitted a valid claim with respect 
to the issue of whether the June 1981 rating action denying 
service connection for arthritis of the knees was clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R.     § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified 
of the law and regulations governing CUE claims and the 
reasons for the denial of the claim, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met.  Hence, the CUE 
claim is ready to be considered by the Board.

With respect to the claim for service connection, the Board 
notes that the VCAA notification provisions specifically 
require VA to notify a claimant and his representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the VA, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion, if any, of the evidence is to be 
provided by him and which part, if any, VA will attempt to 
obtain on his behalf.  38 C.F.R. § 3.159(b).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), 345 F.3d 1334 (Fed. Cir. 2003), 
the U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated the 30-day response period contained in 
38 C.F.R.                   § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1). 

The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9), 
finding that the    30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

With respect to PVA v. Secretary, on December 16, 2003, the 
President of the U.S. signed H.R. 2297, the Veterans Benefits 
Act of 2003 (the Act), § 701 of which contains amendments to 
38 U.S.C. §§ 5102 and 5103.  The Act contains a provision 
that clarifies that VA may make a decision on a claim before 
the expiration of the  1-year VCAA notice period.  Veterans 
Benefits Act of 2003, P.L. 108-__ , § 701 (H.R. 2297, 
December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim for service connection.  He was 
provided copies of pertinent rating actions, Statements of 
the Case (SOCs) in August and October 1997, and Supplemental 
SOCs (SSOCs) in November 2004 and March 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a December 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim for service connection, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim for service connection.  Most notably, VA and 
private treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with the claims file.  There is no identified 
evidence that has not been accounted for, and the veteran's 
attorney has been given the opportunity to submit written 
argument.  At his Board hearing in March 1998, the veteran 
testified that one of the private physicians responsible for 
treating his glaucoma had refused to release his medical 
records without the VA first requesting them. A review of the 
claims folder indicates that this physician had previously 
submitted the appropriate medical evidence to the RO.  Thus, 
the Board is satisfied that all relevant evidence has been 
properly developed, and that no further development is 
required to comply with the VA's duty to assist the veteran 
as mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the December 2004 VCAA letter 
specifically notified the veteran to furnish the RO copies of 
any pertinent evidence in his possession pertinent to his 
claim for service connection that had not been previously 
submitted, as required by 38 C.F.R. § 3.159, but the letter 
was mailed to the veteran subsequent to the appealed rating 
decision.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his claim, and ample opportunity to submit 
and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error; 
that the VA has satisfied both its duty to notify and assist 
the veteran in this case; and that adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Factual Background.

A review of the service medical records for the first period 
of active service discloses that, on entrance physical 
examination of September 1943, the veteran's eyes were 
normal, and his vision was 20/20. His extremities were also 
normal. The veteran was again comprehensively examined in 
December 1945, at which time his eyes were again normal and 
his vision was 20/20. The veteran's extremities were normal. 
On separation examination of October 1947, the eyes were 
equal and reactive, vision was 20/20, and the extremities 
were normal.

A review of the service medical records for the second period 
of active service discloses that, on entrance physical 
examination of January 1948, the veteran's eyes were normal, 
and vision was 17/20 bilaterally.  It was further noted that 
the veteran's vision could be corrected to 20/20.  
Examination of the lower extremities revealed genu valgum in 
the knees and mild pes planus.  The examining physician 
opined that the veteran's defects were not considered 
disabling. On physical examination in February 1951, the 
veteran's vision was found to be 16/20 in both eyes, and 
correctable to 20/20. Genu valgum was noted in the knees, and 
there was mild pes planus. The examiner opined that these 
defects were not considered disabling.

A sick call report dated in December 1956 noted that the 
veteran had been treated for a foreign body in his right eye. 
On physical examination of January 1957, his eyes, 
ophthalmoscopy, pupils, ocular motility, and lower 
extremities were all normal. Visual acuity was 30/20 in the 
right eye and 20/20 in the left eye. The examiner noted that 
the veteran had defective vision, which was correctable with 
glasses and was not considered disabling. On examination of 
the eyes in April 1958, the veteran's uncorrected visual 
acuity was 20/100 in the right eye and 20/60 in the left eye. 
Ophthalmoscopy and external examination of the eyes was 
negative.

On examination of the eyes in mid-September 1962, the veteran 
complained of eye irritation and seeing halos around lights. 
His visual acuity was 20/20 in each eye. The eye examination 
was negative except for increased pressure by Schiotz' 
tonometer. The examiner reported that there were indications 
that his tonometer was defective, but could not verify it at 
the time of examination. The veteran was given anti-glaucoma 
medication and a follow-up eye examination was given at 
another military facility a few days later. This examination 
found no abnormalities with the veteran's eyes. The tonometer 
reading found intra-ocular tensions that were within normal 
limits and it was felt by the second examiner that the first 
tonometer findings had been in error. The diagnosis was acute 
glaucoma that did not exist prior to the veteran's 
enlistment.

A separate ophthalmological consultation report dated the 
next day in September 1962 noted the veteran's complaints of 
pain in the right orbital region. The examiner's opinion was 
requested as to whether the veteran had glaucoma or whether 
the previous tonometer readings were erroneous. On 
examination, vision was 20/200 in the right eye and 20/60 in 
the left eye, and was correctable in both eyes to 20/20. The 
impression was no detectable evidence to suggest a diagnosis 
of glaucoma. The examiner opined that the veteran's right 
orbital symptoms suggested the possibility of a local lesion, 
but no exophthalmos. The examiner requested that orbital and 
skull x-rays be performed and that a follow-up examination be 
scheduled.

On examination of December 1962, the eyes, ophthalmoscopy, 
pupils, ocular motility, and lower extremities were normal. 
Vision was 20/200 in the right eye and 20/60 in the left eye, 
and both were correctable to 20/20. The examiner found that 
the veteran's visual defects were not disabling.

In May 1963, the veteran was seen with a history of having 
injured his left knee three months ago. He claimed that he 
now experienced pain and aches in this knee. Examination of 
the left knee was negative except for [word illegible: 
"tunnefaction"?] over the inferior portion of the patella.  
X-rays of the left knee were normal.

On separation examination of June 1963, the eyes, 
ophthalmoscopy, pupils, ocular motility, and lower 
extremities were normal. Vision was 20/50 in the right eye 
and 20/30 in the left eye, and both were correctable to 
20/20. The examiner opined that the veteran's defective 
vision was not considered disabling.

In April 1967, a military outpatient record noted the 
veteran's complaint that his current eyeglass prescription 
had not improved his vision. On examination, the veteran's 
vision for distance in his right eye was 20/100, in the left 
eye it was 20/40, and together it was 20/40. With the use of 
spectacles, his distance vision changed to 20/30. Near vision 
without spectacles was 20/40, but with spectacles this vision 
changed to 20/70 in the right eye, 20/40 in the left eye, and 
20/40 in both eyes. An ophthalmology consultation of May 1967 
noted that the veteran's glasses had been adjusted with no 
change in prescription.

On physical examination in June 1967 for Reserve service 
purposes, the veteran claimed that his medical history 
included eye trouble and leg cramps. He denied a history of a 
"trick" or locked knee or arthritis. On examination, the 
eyes, ophthalmoscopy, pupils, ocular motility, and lower 
extremities were normal. Vision was 20/60 in the right eye 
and 20/30 in the left eye, and both were correctable to 
20/20. The examiner opined that his defective vision was not 
considered disabling.

Military medical records of July 1968 noted the veteran's 
complaint of "matter" in his eyes each morning. The 
assessment was conjunctivitis. In January 1969, the veteran 
gave a 4-day history of pain and a lump in his left knee. 
Examination of the knee was entirely negative, with no 
crepitance with flexion and full range of motion. The 
impression was question of degenerative arthritis. In June 
1969, the veteran complained of left knee pain and 
tenderness. Examination revealed a positive McMurray's sign 
and lateral joint line tenderness with a small amount of 
effusion present. The impression was lateral meniscus injury. 
The veteran reported a 1-day history of eye irritation in 
July 1970; no clinical findings were reported. In August 
1971, the veteran complained of blurring of vision while 
reading. Ophthalmological examination results were 
interpreted as within normal limits.

On military ophthalmological examination of April 1973, the 
veteran gave a 2-day history of a gritty, foreign body 
sensation and erythema of both eyes. The impression was eye 
strain versus staph blepharoconjunctivitis. On physical 
examination of October 1974, all joints of the extremities 
had full range of motion. The pupils were equal and reactive 
to light and accommodation, and extraocular movement was 
intact. Fundi testing showed that the arterial-venous ratio 
was narrowing. On military ophthalmological examination of 
July 1976, the veteran complained of a sensation of a foreign 
body in his right eye, as well as having awakened that 
morning with his eye encrusted and with pain with eye 
movement. He stated that his current work environment was 
around boilers and fans that blew highly acidic dust, and 
that he wore goggles at work. The impressions were no foreign 
body seen; bilateral pingueculae. On ophthalmological 
examination in November 1976, the veteran complained of 
irritated eyes.  Vision was 20/20 in each eye.  Intraocular 
pressure in each eye was 15.  Extraocular movement was full.  
Optic discs were normal. The impression was normal 
examination.

Military outpatient records of December 1976 noted the 
veteran's complaint of right knee patellar pain. Examination 
showed pain in the right patella. X-rays showed degenerative 
arthritic changes. The assessment was osteoarthritis of the 
knees. The veteran again complained of knee pain in April, 
July, and October 1977, and he was assessed to be stable.

A private physician's statement of December 1976 noted the 
veteran's complaints of "catching", swelling, and pain in 
his knees. The diagnoses included osteoarthritis of both 
knees.

By rating action of January 1977, service connection for a 
bilateral knee disability was denied on the grounds that the 
veteran's inservice knee disorder, genu-valgum, was a 
developmental defect, which could not be service connected as 
a matter of law. The veteran was notified of the denial by 
letter the same month, but he did not appeal therefrom.

VA podiatric examination of February 1977 noted that the 
veteran had osteoarthritis in his left knee.

On civil service retirement examination of March 1977, the 
veteran complained of bilateral knee pain that increased in 
severity during the workday. On examination, his eyes were 
found to be unremarkable. Radiological studies revealed 
osteoarthritis in both knees. The impressions included 
chronic degenerative joint disease in both knees. A military 
physician's statement of May 1977 noted diagnoses including 
chronic degenerative joint disease in both knees.

On VA examination of October 1977, the diagnoses included 
hypertrophic osteoarthritis of both knees and cartilaginous 
degeneration in the lateral compartment of the left knee. The 
veteran stated that he had recently suffered from 
conjunctivitis, and had been told that he might have an early 
cataract. On examination, the discs were distinct, and there 
was some arterial-venous nicking. Vision in the right eye was 
20/50 corrected to 20/25, and in the left eye 20/40 corrected 
to 20/20.

On VA podiatric examination of October 1979, the veteran 
complained of locking and cramps in his knees when walking 
that caused him to fall without warning. On examination of 
the eyes, uncorrected vision was 20/70 in the right eye and 
20/30 in the left eye.

By rating action of June 1981, the RO denied service 
connection for arthritis of both knees on the grounds that 
there was no evidence of arthritis in service or within one 
year of separation therefrom, and no evidence linking the 
veteran's current bilateral knee arthritis to service. The 
veteran was notified of the denial by letter of July 1981, 
but he did not appeal therefrom.

A July 1990 VA optometry consultation noted that the veteran 
demonstrated suspicious  intraocular pressures.  Follow-up 
evaluation by a VA ophthalmologist disclosed a visual field 
loss in the right eye of 40 to 60 percent, and a 10 to 15 
percent loss in the left eye.  The diagnosis was uncontrolled 
open angle glaucoma.

In December 1993, S. Riley, M.D., reported that the veteran 
had very severe glaucoma and another left eye disorder, a 
bleb leak.  The doctor stated that the veteran's eye 
disorders required follow-up office visits once or twice a 
week.

In March 1994, Dr. Riley noted that the veteran had undergone 
surgery for glaucoma in September 1991. He opined that the 
veteran's glaucoma was very severe, that surgery therefor had 
led to a bleb leak, and that the glaucoma was being treated 
with numerous prescribed medications.

Private outpatient records dated from July 1993 to March 1994 
noted treatment for and diagnoses including glaucoma and knee 
arthritis.

During VA hospitalization in December 1995, the veteran's 
medical history was positive for glaucoma. On examination, 
the pupils were equal and reactive to light and 
accommodation. VA outpatient examination of March 1996 noted 
that the veteran's pupils were equal and reactive to light 
and accommodation. A scar was noted on the anterior superior 
aspect of the left eye.

In September 1996, the veteran claimed CUE in the June 1981 
rating action which denied of service connection for 
arthritis of both knees, on the grounds that the service 
medical records clearly showed injury and treatment for the 
knees during service. He also claimed service connection for 
glaucoma, contending that he had first been diagnosed with 
glaucoma in 1962.

By rating action subsequently in September 1996, the RO 
denied service connection for glaucoma on the grounds that 
clinical findings of glaucoma in September 1962 were due to a 
mechanical error in the tonometer, and that current glaucoma 
was first diagnosed in 1994, many years after service. It was 
further determined that the veteran's claim of CUE in the 
June 1981 rating decision denying service connection for 
bilateral knee arthritis was without merit.

In VA Form 9 dated in October 1996, the veteran argued that 
only one of his treating physicians determined that readings 
for glaucoma in 1962 were the result of a defective 
tonometer. He asserted that other physicians at the time 
discussed the possibility that he had glaucoma. The veteran 
claimed that he had been "treated through the years" for 
glaucoma. He further argued that no findings of glaucoma had 
been noted on his VA medical records because he only sought 
treatment of his service-connected foot disabilities at VA 
facilities.

The RO issued a SOC in August 1997 with respect to the issue 
of CUE in the June 1981 rating action which denied service 
connection for bilateral knee arthritis, finding that the 
decisionmaker in June 1981 had denied the claim on a proper 
exercise of rating judgment that could not be characterized 
as undebatably erroneous.  In his Substantive Appeal (VA Form 
9) subsequently in August 1997, the veteran argued that his 
military records clearly showed that he had sustained a knee 
injury in service.  He asserted that this injury along with 
subsequent treatment for a continuing disability entitled him 
to service connection.  The veteran contended that to ignore 
these facts was not an error in judgment, but rather a 
complete disregard for and a violation of laws and 
regulations pertaining to the establishment of service 
connection.

On VA Form 9 which was received in November 1997, the veteran 
claimed that his current glaucoma originated in 1948 while 
serving aboardship in service. He alleged that at that time a 
strong cleaning fluid had splashed into his eyes. He stated 
that he was treated with wintergreen by mistake, and had had 
problems with his eyes ever since. A SSOC was issued in 
December 1997 in which the RO again denied service connection 
for glaucoma. It was determined that this disorder had not 
been incurred in service or within one year of his separation 
therefrom.

At the March 1998 hearing on appeal at the Board, the veteran 
testified that he had experienced problems with his eyes ever 
since 1948. He claimed that he had a chemical splashed into 
his eyes and was treated with wintergreen and 
"lubrication." Afterwards, he alleged that he was unable to 
see properly, that he was told that he would need to wear 
glasses, and that from that time on he had to wear bifocals 
and was treated with eye drops. He claimed that his current 
vision was so poor that he could not read a newspaper. The 
veteran asserted that in 1962 he started to see flashes of 
light. He claimed that he had been told that he had glaucoma, 
and was sent to a civilian physician for treatment. He 
testified that since 1963 his eyes had been treated by 
military physicians, but he had never been told the nature of 
his eye problems by these physicians. He asserted that a 
civilian doctor first diagnosed glaucoma in 1991. He 
acknowledged that his civilian physician had never told him 
that his current glaucoma was the result of his military 
service. He also contended that CUE had occurred in the June 
1981 rating action which denied service connection for 
bilateral knee arthritis, on the basis that he deserved 
service connection for this disorder. He alleged that his 
knees had bothered him since he left military service.

In June 1998, the Board received private outpatient records 
dated from July 1997 to June 1998.  These records do not note 
any treatment or diagnosis of glaucoma.

In a statement of January 1999, A. Brown, M.D., stated that 
the veteran had records dating to July 1990 that demonstrated 
treatment for glaucoma. The glaucoma was noted to be already 
advanced when he was first seen. The veteran also had mild 
background diabetic retinopathy.

VA outpatient treatment records, to include ophthalmological 
clinical records developed from June 1999 to July 2003, show 
post-service treatment and evaluation of the veteran for 
glaucoma.  In June 1999, the veteran variously reported a 
history of glaucoma since the 1960s.  In June 2002, the 
veteran underwent extracorporeal photochemotherapy on the 
right eye.

Private outpatient treatment records, received in September 
2003, note that the veteran had a glaucoma implant in the 
right eye in April 2002.

In October 2003, the veteran was afforded a VA ophthalmologic 
examination to determine the nature, etiology, date of onset, 
and relationship to military service of any current glaucoma.  
The VA examiner reviewed the veteran's claims file and his 
history of evaluation and treatment for complaints referable 
to the eyes, to include recent filtering operations for 
glaucoma.  The examiner noted that the veteran's ocular 
history included a November 1976 examination which showed 
definitely normal vision, normal pressures, and normal optic 
discs.  After examination, end stage right eye chronic open-
angle glaucoma and glaucomatous optic atrophy were diagnosed.  
The examiner opined that the veteran's glaucoma was 
definitely not the result of disease which occurred while he 
was in military service, noting that he relied on the 
veteran's eye examination in November 1976, which was after 
his separation from service, and which quite clearly showed 
normal eye pressures and description of no abnormalities of 
the optic nerves, meaning that no glaucoma existed at that 
time.

In a letter dated in November 2004, the veteran's spouse 
reported that he was seen at a VA eye clinic that month and 
informed that there was nothing that could be done about his 
eyesight.  She noted that the veteran was nearly blind.

VA outpatient treatment records compiled between October 2003 
and January 2005 show recent evaluation and treatment for the 
veteran's visual problems.  In May 2004, he underwent a 
glaucoma tube implant in the left eye. 

In a letter dated in February 2005, a private physician 
reported that the veteran was legally blind secondary to 
advanced glaucoma.

III.  Service Connection for Glaucoma

A. Applicable Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the military, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to VA policy to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
is service connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R.      § 
3.303(d).

Congenital or developmental defects and refractive error of 
the eye, as such, are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R.              § 
3.303(c).

B. Analysis

In this case, the service medical records indicate that a 
diagnosis of acute glaucoma was suggested in early September 
1962.  However, the examiner who noted the increased 
intraocular pressure questioned these readings on account of 
mechanical problems with the tonometer, and subsequent 
examination in September 1962 definitively ruled-out a 
diagnosis of glaucoma. Additional eye examination in December 
1962 found no evidence of glaucoma, and the veteran's eyes 
were normal on separation examination of May 1963.

Post-service military medical records do not describe 
treatment for or a diagnosis of glaucoma. The first objective 
post-service evidence of glaucoma was that noted by a VA 
physician in July 1990, over 27 years following separation 
from the second period of active service.  The Board notes 
that no history of glaucoma dating back to military service 
was recorded in the July 1990 VA record, by Dr. Riley in 1993 
and 1994, or by Dr. Brown in 1999, nor do those medical 
records contain a medical opinion relating the veteran's 
current glaucoma to military service or any incident thereof.  
At his 1998 Board hearing, the veteran testified that 
glaucoma was first diagnosed post-service in 1991.  Having 
reviewed the entire evidence of record, the Board notes that 
there is no objective medical opinion of record linking the 
veteran's current glaucoma to his military service or any 
incident thereof.

The veteran has opined that his current glaucoma resulted 
from injuries sustained to his eyes while in active service.  
However, the veteran, as a layman, is not competent to render 
a medical opinion regarding diagnosis or etiology of a 
medical disorder.  Zang v. Brown, 8 Vet. App. 246 (1995).  

Pursuant to a Board remand, the veteran underwent a special 
VA ophthalmologic examination in October 2003 to determine if 
his glaucoma was related to his military service.  The 
examiner found that, while the veteran had existing glaucoma, 
such disorder was definitely not the result of service, to 
include disease which occurred therein.  The Board ascribes 
great probative value to the 2003 VA medical opinion, which 
was arrived at after current examination of the veteran, and 
a comprehensive review of his past medical history.  
Competent medical evidence to the contrary has not been 
presented by the veteran. 

On the facts of this case supported by uncontroverted medical 
opinion cited above, the Board concludes that the inservice 
findings suggestive of acute glaucoma were the result of 
defective testing equipment.  This conclusion is based on the 
contemporaneous inservice objective findings and opinions 
noted subsequently in 1962, as well as the well-reasoned 2003 
opinion of the VA ophthalmologist.  In the absence of any 
objective medical opinion of record linking the veteran's 
current glaucoma to military service or any incident thereof, 
the Board finds that the glaucoma first definitively 
diagnosed over 27 years post service is clearly of post-
service origin, and is unrelated to military service or any 
incident thereof, and that the preponderance of the evidence 
is thus against the claim for service connection for 
glaucoma.  The appeal is denied.

The veteran's military and post-service medical records 
indicate that he has sustained worsening visual acuity.  
However, the evidence indicates that these changes while in 
military service were due to refractive error.  As noted 
above, refractive error of the eye may not be service 
connected by operation of law.

Lastly, the Board notes that the veteran's attorney has 
argued that 38 U.S.C.             § 105(a) created a 
presumption of service connection unless rebutted by clear 
and convincing evidence.  The attorney cited an opinion from 
the Court of Appeals, Forshey v. Gober, 226 F.3d. 1299, 1302 
(Fed. Cir. 2000), as authority for his contention.  A review 
of that opinion shows that the Court of Appeals did use the 
term "presumption of service connection" when referring to 
the provision in question.  The issue in dispute was the 
level of evidence required to rebut the presumption that an 
injury or disease incurred in service was incurred in the 
line of duty.  The Court of Appeals concluded that clear and 
convincing evidence was the appropriate standard.  The Board 
notes that the referenced opinion was vacated by the Court of 
Appeals, see 239 F.3d 1224 (Fed. Cir. 2001).  An en banc 
review was ordered.  A final decision was issued in 2002 that 
affirmed the original Court decision in 12 Vet. App. 71 
(1998).  See Forshey v. Principi, 284 F.3d 1355 (Fed. Cir. 
2002).  The subsequent Court of Appeals opinion determined 
that it did not have jurisdiction to address the issue of 
what level of evidence was required to rebut a presumption 
incurrence in the line of duty.

Further analysis shows that the interpretation of 38 U.S.C. § 
105(a) urged by the veteran's attorney is incorrect.  The 
provision relates to a presumption that a disease or injury 
in service was incurred in the line of duty and not the 
result of a veteran's own willful misconduct.  The reach of 
the statute is limited to those considerations, and not 
whether a later-claimed disability was actually incurred in 
service or is related to service.  The provision does not 
serve to establish a rebuttable presumption that any claimed 
disease or injury in service is entitled to service 
connection, because a claimant makes a claim for service 
connection despite the Court of Appeals' use of language 
regarding a "presumption of service connection." Such an 
interpretation would mean that any claimant could submit a 
claim for anything that happened to him in service, or any 
disease or injury that was diagnosed in service, and evidence 
would have to be developed to disprove or rebut a 
"presumption of service connection."  The Board is not aware 
of any legal authority, either by statute or case law, that 
would impart such an interpretation to 38 U.S.C. § 105(a).  
Rather, there is no change in the basic requirement that a 
claim for service connection for an injury or disease 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury, as 
cited above.



IV.  Whether the June 1981 Rating Action Denying Service 
Connection for Arthritis of the Knees was Clearly and 
Unmistakably Erroneous

A. Applicable Criteria

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing an Notice of Disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. § 
7105; 38 C.F.R.                § 3.105(a).  Previous 
determinations, which are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE. Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

CUE is defined as an administrative failure to apply the 
correct regulatory provisions to the correct and relevant 
facts; it is not mere misinterpretation of facts. Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a      3-pronged test to determine whether 
CUE was present in a prior determination:    (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Russell test was further refined by the Court in Fugo v. 
Brown, 6 Vet. App. 40 (1993), in which it was stated that CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  If a claimant-
appellant wishes to reasonably raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that, if true, would be CUE on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

B. Analysis

In this case, neither the veteran nor his attorney has 
submitted detailed arguments regarding his contention that 
the June 1981 rating action denying service connection for 
arthritis of the knees was clearly and unmistakably 
erroneous.  The only arguments regarding this claim note 
vague references to the law and regulations governing service 
connection.  When directly queried at the March 1998 Board 
hearing, the veteran merely attested to his belief that he 
deserved service connection for bilateral knee arthritis 
since his knees had bothered him during service.  The 
veteran's attorney essentially reiterated this argument in 
his June 2001 brief. 

In the present case, the Board finds that the veteran has 
failed to make specific allegations of error of fact or 
specific law or regulations.  The result is merely his claim 
that the RO arrived at the wrong determination in denying 
service connection for arthritis of the knees in June 1981.  
As the veteran appears to have voiced no more than a simple 
disagreement as to how the facts were weighed or evaluated in 
arriving at the determination to deny service connection, the 
Board concludes that he has not presented a valid claim of 
CUE in the June 1981 rating action denying service connection 
for arthritis of the knees, and the appeal is thus denied.

The Board recognizes that it has decided the veteran's claim 
on a different basis (i.e. failure to present a valid claim 
of CUE) than the RO's September 1996 rating action, which 
addressed the veteran's claim on the merits.  However, the 
veteran is not prejudiced by the Board's consideration of his 
claim on a different basis, as he and his attorney were 
furnished a SSOC in November 2004, as well as a VCAA/
duty to assist letter in December 2004 advising them of the 
characteristics of a valid claim of CUE, and affording them 
an adequate opportunity to respond.  Given the foregoing, the 
Board finds that the veteran has received all proper notice 
and assistance contemplated by law, and that he is thus not 
prejudiced by the Board's adjudication and disposition of his 
claim on the basis that he has not submitted a valid claim of 
CUE.  See, e.g., Bernard, 4 Vet. App. at 394. 


ORDER

Service connection for glaucoma is denied. 

As a valid claim of CUE in the June 1981 rating action 
denying service connection for arthritis of the knees has not 
been presented, the appeal is denied.



	                        
____________________________________________
	THOMAS A. PLUTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


